UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 27, 2014 SOUTHERN MISSOURI BANCORP, INC. (Exact name of Registrant as specified in its Charter) Missouri 000-23406 43-1665523 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification Number) 531 Vine Street, Poplar Bluff, Missouri (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(573) 778-1800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under anyof the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 1 4d-2(b) under the Exchange Act (17 CFR 240.1 4d-2(b)) Pre-commencement communications pursuant to Rule 1 3e-4(c) under the Exchange Act (17 CFR 240.1 3e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (b)On October 27, 2014, Samuel H. Smith announced his retirement from the Board of Directors of the Registrant and its wholly owned subsidiary, Southern Bank, for personal reasons, effective immediately. Mr. Smith was currently serving as Chairman of the Board of the Registrant, and had been a director for 26 years. Douglas Bagby, who previously served as Vice-Chairman of the Registrant will serve as Chairman. Mr. Bagby has served as a director of the Company since 1997. Sammy A. Schalk will serve as Vice-Chairman. Mr. Schalk has served as a director of the Registrant since 2000. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHERN MISSOURI BANCORP, INC. Date: October 29, 2014 By: /s/ Greg A. Steffens Greg A. Steffens President and Chief Executive Officer 2
